Case 9:18-cv-80668-DMM Document 98 Entered on FLSD Docket 10/28/2019 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

  JUAN PERDOMO, Individually and on Behalf
  of All Others Similarly Situated,

                       Plaintiff,
                                              Case No. 9:18-cv-80668-DMM
  v.
                                              Hon. Donald M. Middlebrooks
  ADT INC., et al.,

                       Defendants.


                      NOTICE OF DISMISSAL WITHOUT PREJUDICE
Case 9:18-cv-80668-DMM Document 98 Entered on FLSD Docket 10/28/2019 Page 2 of 4




          On October 23, 2019, counsel for Lead Plaintiff Husam Assaf (“Lead Plaintiff”) and

  Defendants1 (together, the “Parties”) appeared before the Court to further discuss the issues raised in

  the Parties’ Joint Status Report (ECF No. 95) and Joint Motion to Stay Case Pending Settlement

  Approval Proceedings (ECF No. 93). During the hearing, the Court stated that it would not stay the

  case or hold Defendants’ motions to dismiss in abeyance pending the settlement approval process in

  the state action, and the Court set forth a deadline of October 28, 2019, for the Parties to file

  dismissal papers (ECF No. 97).

          Accordingly, Lead Plaintiff voluntarily dismisses the above-captioned action, without

  prejudice, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. The Parties agree that

  the action should be dismissed without prejudice as to Lead Plaintiff and without prejudice as to

  unnamed class members. In addition, the Parties agree that each party should bear its own costs and

  attorneys’ fees and that no party asserts that any of the parties or their respective counsel have at any

  time failed to comply with Rule 11 of the Federal Rules of Civil Procedure.




          1
           “Defendants” are ADT, Inc., Timothy Whall, James DeVries, Jeffrey Likosar, P. Gray
  Finney, Andrew Africk, Marc Becker, Reed Rayman, Matthew Nord, Eric Press, Lee Solomon,
  Stephanie Drescher, Brett Watson, David Ryan, Morgan Stanley & Co. LLC, Goldman Sachs & Co.
  LLC, Barclays Capital Inc., Deutsche Bank Securities Inc., RBC Capital Markets, LLC, Apollo
  Global Securities, LLC, Apollo Global Management, LLC, Prime Security Services TopCo Parent,
  L.P., Prime Security Services TopCo Parent GP, LLC, AP VIII Prime Security Services Holdings,
  L.P., AP VIII Prime Security Service Management, LLC, Apollo Management, L.P., Apollo
  Management GP, LLC, Apollo Management Holdings, L.P., and Apollo Management Holdings GP,
  LLC.


                                                     1
Case 9:18-cv-80668-DMM Document 98 Entered on FLSD Docket 10/28/2019 Page 3 of 4




                                           Respectfully submitted,


  Dated: October 28, 2019                  /s/ Leo. W. Desmond
                                           Leo W. Desmond
                                           Florida Bar No. 0041920
                                           DESMOND LAW FIRM, P.C.
                                           5070 Highway A1A, Suite D
                                           Vero Beach, Florida 32963
                                           Telephone: (772) 231-9600
                                           Facsimile: (772) 231-0300
                                           lwd@DesmondLawFirm.com

                                           Liaison Counsel for Lead Plaintiff Husam and
                                           the Class

                                           Joshua L. Crowell
                                           GLANCY PRONGAY & MURRAY LLP
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, California 90067
                                           Telephone: (310) 201-9150
                                           Facsimile: (310) 201-9160
                                           jcrowell@glancylaw.com

                                           Counsel for Lead Plaintiff Husam Assaf and
                                           Lead Counsel for the Class

                                           Brian Schall
                                           THE SCHALL LAW FIRM
                                           1880 Century Park East, Suite 404
                                           Los Angeles, California 90067
                                           Telephone: (424) 303-1964
                                           brian@schallfirm.com

                                           Additional Counsel for Lead Plaintiff Husam
                                           and the Class
  ]




                                       2
Case 9:18-cv-80668-DMM Document 98 Entered on FLSD Docket 10/28/2019 Page 4 of 4




                                     CERTIFICATE OF SERVICE

            I hereby certify that on October 28, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the ECF system, which will send notification of such filing to all counsel of

  record.

  October 28, 2019                                    Respectfully submitted,

                                                      /s/ Leo W. Desmond
                                                      Leo W. Desmond
